OMB APPROVAL OMB Number: 3235-0570 Expires: January 31, 2014 Estimated average burden hours per response: 20.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-4417 Shelton Funds (Exact name of registrant as specified in charter) 44 Montgomery Street, Suite 2100, San Francisco, CA 94104 (Address of principal executive offices) (Zip code) (Name and address of agent for service) Registrant's telephone number, including area code: (415) 398-2727 Date of fiscal year end: August 31 Date of reporting period: February 28, 2014 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. Semi-Annual Report February 28, 2014 California Tax-Free Income Fund U.S. Government Securities Fund Short-Term U.S. Government Bond Fund The United States Treasury Trust S&P 500 Index Fund S&P MidCap Index Fund S&P SmallCap Index Fund Shelton Core Value Fund European Growth & Income Fund Nasdaq-100 Index Fund Shelton Green Alpha Fund (800) 955-9988 www.sheltoncap.com email us at info@sheltoncap.com This report is intended only for the information of shareholders or those who have received the offering prospectus covering shares of beneficial interest of the Shelton Funds (referred to collectively as the “Funds” or individually the “Fund”) which contains information about the management fee and other costs. Investments in shares of the funds of the Shelton Funds are neither insured nor guaranteed by the U.S. Government, and there is no assurance that any Fund which is a Money Market Fund will be able to maintain a stable net asset value of $1.00 per share. Table of Contents February 28, 2014 About Your Fund’s Expenses 1 Top Holdings and Sector Breakdowns 3 Portfolio of Investments 7 Statements of Assets & Liabilities 27 Statements of Operations 30 Statements of Changes in Net Assets 33 Financial Highlights 39 Notes to Financial Statements 50 Board of Trustees and Executive Officers 57 Board Approval of the Investment Advisory Agreement 58 About Your Fund’s Expenses (Unaudited) February 28, 2014 We believe it is important for you to understand the impact of costs on your investment. All mutual funds have operating expenses. As a shareholder of a Fund, you incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments, reinvested dividends, or other distributions, redemption fees if any, and exchange fees; and (2) ongoing costs, including management fees, distribution fees and other Fund expenses. Operating expenses, which are deducted from a Fund’s gross income, directly reduce the investment return of the Fund. A fund’s expenses are expressed as a percentage of its average net assets. This figure is known as the expense ratio. The following examples are intended to help you understand the ongoing costs (in dollars) of investing in a Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The examples below are based on an investment of $1,000 made at the beginning of the period shown and held for the entire period. The table below illustrates the Funds’ costs in two ways: Actual fund return - This line helps you to estimate the actual expenses that you paid over the period. The “Ending Account Value” shown is derived from a Fund’s actual return, and the third column shows the dollar amount that would have been paid by an investor who started with $1,000 in the Fund. You may use the information here, together with the amount you invested, to estimate the expenses that you paid over the period. To do so, simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number given for the Fund under the heading “Expenses Paid During Period.” Hypothetical 5% Return - This line is intended to help you compare a Fund’s costs with those of other mutual funds. It assumes that the Fund had a return of 5% before expenses during the period shown, but that the expense ratio is unchanged. In this case, because the return used is not the Fund’s actual return, the results do not apply to your investment. The example is useful in making comparisons because the Securities and Exchange Commission requires all mutual funds to calculate expenses based on a 5% return. You can assess a Fund’s costs by comparing this hypothetical example with the hypothetical examples that appear in shareholder reports of other funds. Note the expenses shown in the table are meant to highlight and help you compare ongoing costs only and do not reflect any transactional costs. None of the Funds charge a sales load. Therefore, the information under the heading “Based on Hypothetical 5% Return before expenses” is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. The calculations assume no shares were bought or sold during the period. Your actual costs may have been higher or lower, depending on the amount of your investment and the timing of any purchases or redemptions. More information about a Fund’s expenses, including annual expense ratios since inception, can be found in this report. For additional information on operating expenses and other shareholder costs, please refer to the Fund’s prospectus. Beginning Account Value September 1, 2013 Ending Account Value February 28, 2014 Expenses Paid During Period* Net Annual Expense Ratio California Tax-Free Income Fund Direct Shares Based on Actual Fund Return 0.73% Based on Hypothetical 5% Return before expenses 0.73% U.S. Government Securities Fund Direct Shares Based on Actual Fund Return 0.74% Based on Hypothetical 5% Return before expenses 0.74% K Shares Based on Actual Fund Return 1.24% Based on Hypothetical 5% Return before expenses 1.24% Short-Term U.S. Government Bond Fund Direct Shares Based on Actual Fund Return 0.59% Based on Hypothetical 5% Return before expenses 0.59% K Shares Based on Actual Fund Return 1.09% Based on Hypothetical 5% Return before expenses 1.09% The United States Treasury Trust Direct Shares Based on Actual Fund Return 0.53% Based on Hypothetical 5% Return before expenses 0.53% K Shares Based on Actual Fund Return 1.03% Based on Hypothetical 5% Return before expenses 1.03% S&P 500 Index Fund Direct Shares Based on Actual Fund Return 0.36% Based on Hypothetical 5% Return before expenses 0.36% K Shares Based on Actual Fund Return 0.86% Based on Hypothetical 5% Return before expenses 0.86% 1 About Your Fund’s Expenses (Unaudited) February 28, 2014 ­(Continued) Beginning Account Value September 1, 2013 Ending Account Value February 28, 2014 Expenses Paid During Period* Net Annual Expense Ratio S&P MidCap Index Fund Direct Shares Based on Actual Fund Return 0.58% Based on Hypothetical 5% Return before expenses 0.58% K Shares Based on Actual Fund Return 1.08% Based on Hypothetical 5% Return before expenses 1.08% S&P SmallCap Index Fund Direct Shares Based on Actual Fund Return 0.74% Based on Hypothetical 5% Return before expenses 0.74% K Shares Based on Actual Fund Return 1.24% Based on Hypothetical 5% Return before expenses 1.24% Shelton Core Value Fund Direct Shares Based on Actual Fund Return 0.84% Based on Hypothetical 5% Return before expenses 0.84% K Shares Based on Actual Fund Return 1.34% Based on Hypothetical 5% Return before expenses 1.34% European Growth & Income Fund Direct Shares Based on Actual Fund Return 1.00% Based on Hypothetical 5% Return before expenses 1.00% K Shares Based on Actual Fund Return 1.49% Based on Hypothetical 5% Return before expenses 1.49% Nasdaq-100 Index Fund Direct Shares Based on Actual Fund Return 0.49% Based on Hypothetical 5% Return before expenses 0.49% K Shares Based on Actual Fund Return 0.99% Based on Hypothetical 5% Return before expenses 0.99% Green Alpha Fund Direct Shares Based on Actual Fund Return 1.38% Based on Hypothetical 5% Return before expenses 1.38% * Expenses are equal to the Fund’s annualized expense ratio, multiplied by the average account value over the period, multiplied by the number of days in the most recent fiscal half-year, then divided by 365. 2 Top Holdings and Sector Breakdowns (Unaudited) February 28, 2014 California Tax-Free Income Fund Security Description Market Value Percentage of Total Investment 1 CALIFORNIA DEPARTMENT OF PUBLIC WORKS BOARD Lease Revenue Bonds; Series I-1 3.4% 2 EAST SIDE UNION HIGH SCHOOL DISTRICT Santa Clara County; Ref-2012 Crossover 3.3% 3 RIVERSIDE COUNTY PALM DESERT FINANCING AUTHORITY Lease Revenue Bonds; Series A 3.2% 4 CALIFORNIA EDUCATIONAL FACILITIES AUTHORITY Revenue Bonds (Occidental College); Series 2005A 3.2% 5 UNIVERSITY OF CALIFORNIA Limited Project Revenue Bonds; 2007 Series D 3.2% 6 CALIFORNIA, STATE OF Variable Purpose 3.0% 7 NEWPORT BEACH, CITY OF Refunding Revenue Bonds; Hoag Memorial Hospital Presbyterian 2.9% 8 CALIFORNIA EDUCATIONAL FACILITIES AUTHORITY Revenue Bonds, Series 2009A 2.7% 9 LOS RIOS COMMUNITY COLLEGE DISTRICT General Obligation Bonds 2008 Election, Series B 2.6% 10 MT. SAN ANTONIO COMMUNITY COLLEGE DISTRICT Election of 2008 General Obligation Bonds, Series 2013A 2.4% U.S. Government Securities Fund Security Maturity Market Value Percentage of Total Investment 1 United States Treasury Note 11/15/2018 15.3% 2 United States Treasury Note 6/30/2017 14.9% 3 United States Treasury Note 2/15/2015 13.6% 4 United States Treasury Bond 5/15/2016 11.9% 5 United States Treasury Note 5/15/2014 8.8% 6 United States Treasury Note 8/15/2020 6.8% 7 United States Treasury Note 2/28/2018 5.5% 8 United States Treasury Bond 5/15/2038 5.3% 9 United States Treasury Note 2/15/2021 4.9% 10 United States Treasury Note 2/15/2019 4.7% Short-Term U.S. Government Bond Fund Security Maturity Market Value Percentage of Total Investment 1 United States Treasury Note 1/31/2016 23.3% 2 United States Treasury Note 6/15/2015 22.6% 3 United States Treasury Note 6/15/2014 22.6% 4 United States Treasury Note 1/31/2015 21.7% 5 United States Treasury Note 6/30/2016 3.9% 6 United States Treasury Note 1/31/2017 2.5% 7 Government National Mortgage Association 11/20/2034 2.0% 8 Government National Mortgage Association 6/20/2034 1.3% 3 Top Holdings and Sector Breakdowns (Unaudited) (Continued) February 28, 2014 The United States Treasury Trust Security Maturity Market Value Percentage of Total Investment 1 United States Treasury Bill, DN 3/27/2014 12.8% 2 United States Treasury Bill, DN 5/8/2014 12.2% 3 United States Treasury Bill, DN 4/3/2014 11.3% 4 United States Treasury Bill, DN 3/6/2014 8.2% 5 United States Treasury Bill, DN 5/15/2014 8.1% 6 United States Treasury Bill, DN 3/20/2014 7.8% 7 United States Treasury Bill, DN 5/22/2014 7.0% 8 United States Treasury Bill, DN 3/13/2014 6.3% 9 United States Treasury Bill, DN 5/29/2014 6.3% 10 United States Treasury Bill, DN 4/17/2014 6.2% S&P 500 Index Fund Security Market Value Percentage of Total Investment 1 Apple Inc. 2.9% 2 Exxon Mobil Corp 2.5% 3 Google Inc 2.0% 4 Microsoft Corp 1.7% 5 General Electric Co 1.6% 6 Johnson & Johnson 1.5% 7 Wells Fargo & Co 1.3% 8 Chevron Corp 1.3% 9 Procter & Gamble Co 1.3% 10 Pfizer Inc  1.3% S&P MidCap Index Fund Security Market Value Percentage of Total Investment 1 Green Mtn Coffee 0.9% 2 Henry Schein Inc 0.7% 3 Cimarex Energy Co 0.6% 4 Tractor Supply Co 0.6% 5 Affiliated Mgrs Grp 0.6% 6 Trimble Navigation 0.6% 7 Church & Dwight Inc 0.6% 8 Equinix, Inc 0.6% 9 Advance Auto Parts 0.6% 10 Endo Pharmaceuticals 0.6% 4 Top Holdings and Sector Breakdowns (Unaudited) (Continued) February 28, 2014 S&P SmallCap Index Fund Security Market Value Percentage of Total Investment 1 United States T-Bill 03/20/14, DN 0.8% 2 FEI Co 0.6% 3 Hain Celestial Group 0.6% 4 Kate Spade & Co. 0.6% 5 Brunswick Corp 0.6% 6 Toro Co 0.6% 7 AO Smith Corp 0.6% 8 Old Dominion Freight 0.5% 9 Teledyne Tech. 0.5% 10 Align Technology Inc 0.5% Shelton Core Value Fund Security Market Value Percentage of Total Investment 1 Chevron Corp 3.4% 2 JPMorgan Chase & Co 3.3% 3 Apple Inc. 3.1% 4 Goldman Sachs Group 2.5% 5 Walt Disney Co 2.1% 6 Wells Fargo & Co 2.1% 7 Johnson & Johnson 2.1% 8 Home Depot Inc 2.0% 9 Procter & Gamble Co 2.0% 10 PPG Industries Inc 1.9% European Growth & Income Fund Security Market Value Percentage of Total Investment 1 Nestle SA ADR 6.4% 2 Novartis AG ADR 6.1% 3 Roche Holding AG ADR 5.0% 4 HSBC Holdings PLC 4.2% 5 Banco Santander ADR 4.0% 6 Bayer AG ADR 4.0% 7 Total SA ADR 3.6% 8 Royal Dutch Shell 3.6% 9 Siemens AG 3.4% 10 AXA ADR 3.4% 5 Top Holdings and Sector Breakdowns (Unaudited) (Continued) February 28, 2014 Nasdaq-100 Index Fund Security Market Value Percentage of Total Investment 1 Apple Inc. 10.2% 2 Google Inc 6.9% 3 Microsoft Corp 6.5% 4 Amazon.Com Inc 4.1% 5 Facebook Inc 3.2% 6 Gilead Sciences Inc 3.1% 7 Qualcomm Inc 3.1% 8 Intel Corp 3.0% 9 Cisco Systems Inc 2.9% 10 Comcast Corp 2.7% Shelton Green Alpha Fund Security Market Value Percentage of Total Investment 1 Canadian Solar $USD DL 4.1% 2 First Solar, Inc. 4.0% 3 Solarcity Corp 3.5% 4 Google Inc 3.5% 5 Veolia Environment ADR 3.4% 6 Tesla Motors, Inc. 3.2% 7 United Natural Foods 3.0% 8 Qualcomm Inc 2.9% 9 Johnson Controls Inc 2.7% 10 Kyocera Corp ADR 2.6% 6 California Tax-Free Income Fund Portfolio of Investments (Unaudited) 2/28/2014 Security Description Par Value Rate Maturity Value (Note 1) MUNICIPAL BONDS (94.29%) BAY AREA TOLL AUTHORITY San Francisco; Series F $ 4/1/2031 $ San Francisco; Series F-1 4/1/2034 CALIFORNIA DEPARTMENT OF PUBLIC WORKS BOARD Lease Revenue Bonds; Series I-1 11/1/2029 CALIFORNIA DEPARTMENT OF WATER RESOURCES Revenue Bonds, Series 2010L 5/1/2019 CALIFORNIA EDUCATIONAL FACILITIES AUTHORITY Revenue Bonds (Occidental College); Series 2005A 10/1/2030 Revenue Bonds, Series 2009A 10/1/2038 CALIFORNIA, STATE OF General Obligation Bonds 6/1/2033 General Obligation Bonds; 2005 5/1/2027 Variable Purpose 4/1/2038 2013-14 Revenue Anticipation Notes, Series A-2 6/23/2014 CALIFORNIA STATE UNIVERSITY, TRUSTEES OF THE Revenue Bonds, Series 2012A 11/1/2030 CALIFORNIA STATEWIDE COMMUNITIES DEVELOPMENT AUTHORITY UniHealth America; Certificates of Participation; 1993 Series A 10/1/2014 CAMPBELL UNION HIGH SCHOOL DISTRICT Refunding Bonds 8/1/2030 EAST BAY MUNICIPAL UTILITY DISTRICT Water System Revenue Refunding Bonds, Series 2009A-2 6/1/2026 EAST SIDE UNION HIGH SCHOOL DISTRICT Santa Clara County; Ref-2012 Crossover 9/1/2023 FOOTHILL-DE ANZA COMMUNITY COLLEGE DISTRICT Election 1999; Series C 8/1/2027 LOS ANGELES, CITY OF General Obligation Refunding Bonds Series 2012-A 9/1/2021 LOS ANGELES COMMUNITIES REDEVELOPMENT AGENCY Bunker Hill Project; Series A 12/1/2027 LOS ANGELES COUNTY METROPOLITAN TRANSPORTATION AUTHORITY Tax Revenue Refunding Bonds, Series 2012-A 7/1/2021 Proposition C Sales Tax Revenue Refunding Bonds Senior Bonds, Senior 2013-A 7/1/2023 LOS ANGELES DEPARTMENT OF WATER AND POWER Revenue Bonds, 2012 Series A 7/1/2037 Revenue bonds, 2011 Series A 7/1/2018 Revenue bonds, 2013 Series A 7/1/2017 LOS ANGELES UNIFIED DISTRICT OF CALIFORNIA General Obligation Refunding Bonds; 2005 Series A-1 7/1/2020 LOS RIOS COMMUNITY COLLEGE DISTRICT General Obligation Bonds 2008 Election, Series B 8/1/2032 METROPOLITAN WATER DISTRICT OF SOUTHERN CALIFORNIA Series C 7/1/2035 Water Revenue Refunding Bonds, 2011 Series A-2 7/1/2036 Water System Revenue Bonds, 2005 Series A 3/1/2016 MT. DIABLO UNIFIED SCHOOL DISTRICT General Obligation Refunding Bonds, Elections of 2002, Series B 7/1/2020 MT. SAN ANTONIO COMMUNITY COLLEGE DISTRICT Election of 2008 General Obligation Bonds, Series 2013A 8/1/2034 NEWPORT BEACH, CITY OF Refunding Revenue Bonds; Hoag Memorial Hospital Presbyterian 12/1/2024 NOVATO UNIFIED SCHOOL DISTRICT General Obligation bonds; Election 2001; Series 2005 8/1/2028 PASADENA ELECTRIC REVENUE Electric Revenue Refunding Bonds, Series 2010A 6/1/2020 PERALTA COMMUNITY COLLEGE DISTRICT General Obligation Refunding Bonds 2012 8/1/2018 See accompanying notes to financial statements. 7 California Tax-Free Income Fund Portfolio of Investments (Unaudited) (Continued) 2/28/2014 Security Description Par Value Rate Maturity Value (Note 1) RANCHO SANTIAGO COMMUNITY COLLEGE DISTRICT General Obligation Refunding Bonds 2012 $ 9/1/2020 $ RIVERSIDE COUNTY PALM DESERT FINANCING AUTHORITY Lease Revenue Bonds; Series A 5/1/2022 ROSEVILLE FINANCE AUTHORITY Electric System Revenue Refunding Bonds, Series 2013 2/1/2025 ROSEVILLE NATURAL GAS FINANCING AUTHORITY Gas Revenue Bonds; Series 2007 2/15/2024 ROSEVILLE WOODCREEK WEST Special Tax Refunding; Series 2005 9/1/2030 SACRAMENTO CITY FINANCING AUTHORITY Capital Improvement: Series A 12/1/2036 SADDLEBACK VALLEY UNIFIED SCHOOL DISTRICT PUBLIC FINANCING AUTHORITY Special Tax Revenue Bonds; 1996 Series A 9/1/2016 SAN FRANCISCO, CITY AND COUNTY General Obligation Refunding Bonds Series 2011-R1 6/15/2016 General Obligation Bonds, Series 2013A 6/15/2033 Second Series Revenue Refunding Bonds Series 2010D 5/1/2020 SAN FRANCISCO, PUBLIC UTILITIES COMMISSION OF THE CITY AND COUNTY OF Revenue bonds, 2013 Series A 10/1/2021 SAN MARINO UNIFIED SCHOOL DISTRICT General Obligation Bonds; 1998 Series B 7/1/2016 SANTA ANA UNIFIED SCHOOL DISTRICT Certificates of Participation 4/1/2037 SANTA CLARA COUNTY FINANCING AUTHORITY Multiple Facilities Project 11/15/2016 SANTA MARIA JOINT UNION HIGH SCHOOL DISTRICT Election 2004; Capital Appreciation Bonds 8/1/2029 SANTA MONICA - MALIBU UNIFIED SCHOOL DISTRICT Election 2006; Series A 8/1/2032 SONOMA COUNTY JUNIOR COLLEGE DISTRICT Prerefunded- Election 2002-SER 8/1/2027 Unrefunded Balance- Election 8/1/2027 SOUTHERN CALIFORNIA PUBLIC POWER AUTHORITY Windy Point/Windy Flats Project, Revenue Bonds, 2010-1 7/1/2023 UNIVERSITY OF CALIFORNIA Limited Project Revenue Bonds; 2007 Series D 5/15/2024 VAL VERDE UNIFIED SCHOOL DISTRICT Refunding and School Construction Project; 2005 Series B 1/1/2024 WEST VALLEY MISSION COMMUNITY COLLEGE DISTRICT Election 2004; Series A 8/1/2030 WILLIAM S. HART UNION HIGH SCHOOL DISTRICT Election 2001; Capital Appreciation Bonds, Series B 9/1/2029 YUBA COUNTY LEVEE FINANCING AUTHORITY Levee Financing Project; Series A 9/1/2038 Total Municipal Bonds (Cost $93,553,051) VARIABLE RATE DEMAND NOTES* (4.84%) CALIFORNIA INFRASTRUCTURE AND ECONOMIC DEVELOPMENT BANK Refunding Revenue Bonds, Series 2009C 3/3/2014 Refunding Revenue Bonds, Series 2009A 3/3/2014 CALIFORNIA MUNICIPAL FINANCING AUTHORITY Recovery Zone Facility Bonds 3/3/2014 CALIFORNIA STATEWIDE COMMUNITIES DEVELOPMENT AUTHORITY Pollution Control Revenue Refunding Bonds, Series 2002 3/3/2014 IRVINE, CITY OF Limited Obliation Improvement Bonds, Adjustable Rate Series B 3/3/2014 Total Variable Rate Demand Notes (Cost $8,150,000) See accompanying notes to financial statements. 8 California Tax-Free Income Fund Portfolio of Investments (Unaudited) (Continued) 2/28/2014 Security Description Value (Note 1) Total Investments (Cost $101,703,051) (99.13%) $ Other Net Assets (0.87%) Net Assets (100.00%) $ * Stated maturity reflects next reset date. U.S. Government Securities Fund Portfolio of Investments (Unaudited) 2/28/2014 Security Description Par Value Rate Maturity Value (Note 1) Government National Mortgage Association (7.25%) $ % 4/15/2014 $ % 4/15/2016 % 4/15/2016 % 5/15/2016 % 9/15/2018 % 7/15/2020 % 1/15/2025 % 1/15/2026 % 4/15/2036 % 3/15/2038 % 6/15/2038 Total Government National Mortgage Association (Cost $1,910,587) United States Treasury Bills DN (a) (1.02%) % 5/8/2014 Total United States Treasury Bills (Cost $299,980) United States Treasury Bonds (16.99%) % 5/15/2016 % 5/15/2038 Total United States Treasury Bonds (Cost $4,724,880) United States Treasury Notes (73.80%) % 5/15/2014 % 2/15/2015 % 6/30/2017 % 2/28/2018 % 11/15/2018 % 2/15/2019 % 8/15/2020 % 2/15/2021 Total United States Treasury Notes (Cost $21,062,171) Total Investments (Cost $27,997,618) (99.06%) Other Net Assets (0.94%) Net Assets (100.00%) $ (a) Discount Note. Yield to maturity is 0.05%. See accompanying notes to financial statements. 9 Short-Term U.S. Government Bond Fund Portfolio of Investments (Unaudited) 2/28/2014 Security Description Par Value Rate Maturity Value (Note 1) Government National Mortgage Association (3.29%) $ % 6/20/2034 $ % 11/20/2034 Total Government National Mortgage Association (Cost $252,923) United States Treasury Notes (96.38%) % 6/15/2014 % 1/31/2015 % 6/15/2015 % 1/31/2016 % 6/30/2016 % 1/31/2017 Total United States Treasury Notes (Cost $7,692,219) Total Investments (Cost $7,945,142) (99.67%) Other Net Assets (0.33%) Net Assets (100.00%) $ The United States Treasury Trust Portfolio of Investments (Unaudited) 2/28/2014 Security Description Par Value Maturity Value (Note 1) United States Treasury Bills DN (a) (100.14%) $ 3/6/2014 $ 3/13/2014 3/20/2014 3/27/2014 4/3/2014 4/10/2014 4/17/2014 4/24/2014 5/1/2014 5/8/2014 5/15/2014 5/22/2014 5/29/2014 Total United States Treasury Bills DN (Cost $111,594,438) Total Investments (Cost $111,594,438) (100.14%) Liabilities in Excess of Other Assets (-0.14%) ) Net Assets (100.00%) $ (a) Discount Note. Yield to maturity is between 0.00% - 0.05%. See accompanying notes to financial statements. 10 S&P 500 Index Fund Portfolio of Investments (Unaudited) 2/28/2014 Security Description Shares Value (Note 1) Common Stock (97.76%) Basic Materials (3.18%) Air Products & Chem. $ Airgas Inc Alcoa Inc Allegheny Tech. CF Industries Hldgs Cliffs Natural Res. Dow Chemical Co/The Eastman Chemical Co Ecolab Inc EI Du Pont de Nemour FMC Corp Freeport-McMoRan International Flavor International Paper LyondellBasell Ind. CL A MeadWestvaco Corp Monsanto Co Newmont Mining Corp Nucor Corp PPG Industries Inc Praxair Inc Sherwin-Williams Co Sigma-Aldrich Corp The Mosiac Company United States Steel Total Basic Materials Communications (11.86%) Amazon.Com Inc* AT&T Inc Cablevision Systems CBS Corp Class B Centurylink Inc Cisco Systems Inc Comcast Corp Corning Inc DIRECTV* Discovery Comm. Series A* eBay Inc* Expedia Inc F5 Networks Inc* Facebook Inc* Frontier Comm Gannett Co Inc Google Inc* Graham Holdings Co. 47 Harris Corp Interpublic Group Co JDS Uniphase Corp* Juniper Networks Inc* Motorola Solutions NetFlix Inc* News Corp New-CL A-W/I* Nielsen Holdings NV Omnicom Group Priceline.com Inc* Scripps Networks Class A Symantec Corp Time Warner Cable Time Warner Inc TripAdvisor Inc.* Twenty-First Century Class A $ VeriSign Inc* Verizon Comm. Viacom Inc (New) Walt Disney Co Windstream Holdings Yahoo! Inc* Total Communications Consumer, Cyclical (9.39%) Abercrombie & Fitch Autonation Inc* Autozone Inc* Bed Bath & Beyond* Best Buy Co Inc BorgWarner Inc Carmax Inc* Carnival Corp Chipotle Mexican* Coach Inc Costco Wholesale CVS/Caremark Corp Darden Restaurants Delphi Automotive Delta Air Lines Inc Dollar General Corp* Dollar Tree Inc.* DR Horton Inc Family Dollar Stores Fastenal Co Ford Motor Co Fossil Group Inc.* Gamestop Corp Class A Gap Inc/The General Motors Co.* Genuine Parts Co Goodyear Tire & Rubb Harley-Davidson Inc Harman International Hasbro Inc Home Depot Inc Intl Game Tech Johnson Controls Inc Kohl's Corp L Brands Inc Lennar Corp Lowe's Cos Inc Macy's Inc. Marriott Intl Class A Mattel Inc McDonald's Corp Michael Kors Hldings* Newell Rubbermaid Nike Inc CL B Nordstrom Inc O'Reilly Automotive* Paccar Inc Petsmart Inc PulteGroup Inc PVH Corp. Ralph Lauren Corp Ross Stores Inc Southwest Airlines Staples Inc Starbucks Corp $ Starwood Hotels Target Corp Tiffany & Co TJX Cos Inc Urban Outfitters Inc* VF Corp Walgreen Co Wal-Mart Stores Inc Whirlpool Corp WW Grainger Inc Wyndham Worldwide Wynn Resorts Ltd Yum! Brands Inc Total Consumer, Cyclical Consumer, Non-Cyclical (21.64%) Abbott Laboratories AbbVie Inc. Actavis plc* Aetna Inc Alexion Pharma Inc.* Allergan Inc Altria Group Inc AmerisourceBergen Co Amgen Inc Archer-Daniels Automatic Data Avery Dennison Corp Avon Products Inc Baxter International Beam, Inc. Becton Dickinson&Co. Biogen Idec Inc* Boston Scientific Co* Bristol-Myers Squibb Brown-Forman Corp Class B Campbell Soup Co Cardinal Health Inc CareFusion Corp.* Celgene Corp.* Cigna Corp Cintas Corp Clorox Co Coca-Cola Co/The Coca-Cola Enterprise Colgate-Palmolive Co ConAgra Foods Inc Constellation Brands* Covidien PLC CR Bard Inc DaVita HealthCare* Dentsply Intl. Dr Pepper Snapple Edwards Lifesciences* Eli Lilly & Co Equifax Inc Estee Lauder Co Express Scripts Hldg* Forest Laboratories* General Mills Inc Gilead Sciences Inc* H&R Block Inc Hershey Co/The See accompanying notes to financial statements. 11 S&P 500 Index Fund Portfolio of Investments (Unaudited) (Continued) 2/28/2014 Security Description Shares Value (Note 1) Hormel Foods Corp $ Hospira Inc* Humana Inc Intuitive Surgical* Iron Mountain Inc. JM Smucker Co/The Johnson & Johnson Kellogg Co Kimberly-Clark Corp Kraft Foods Group Kroger Co/The Lab. Corp Of America* Lorillard, Inc. Mastercard Inc Class A McCormick & Co Inc McGraw Hill Financ. McKesson Corp Mead Johnson Nutr. Medtronic Inc Merck & Co Inc Molson Coors Brewing DL Mondelez Int'l Inc. Monster Beverage Co* Moody's Corp Mylan Inc* Patterson Cos Inc PepsiCo Inc Perrigo Co PLC Pfizer Inc Philip Morris Intl. Procter & Gamble Co Quanta Services Inc* Quest Diagnostics Regeneron Pharma.* Reynolds American Robert Half Intl Safeway Inc St Jude Medical Inc Stryker Corp Sysco Corp Tenet Healthcare* The ADT Corporation Total System Service Tyson Foods Inc UnitedHealth Group Varian Medical Sys.* Vertex Pharma.* WellPoint Inc (New) Western Union Co Whole Foods Market Zimmer Holdings Inc Zoetis Inc Total Consumer, Non-Cyclical Diversified (0.03%) Leucadia National Co Total Diversified Energy (9.85%) Anadarko Petroleum Apache Corp Baker Hughes Inc Cabot Oil & Gas Corp Cameron Inter. Corp.* Chesapeake Energy Co $ Chevron Corp (b) ConocoPhillips Consol Energy Inc Denbury Resources Devon Energy Corp Diamond Offshore Ensco PLC Class A EOG Resources Inc EQT Corp. Exxon Mobil Corp (b) FMC Technologies Inc* Halliburton Co Helmerich & Payne Hess Corp Kinder Morgan Inc Marathon Oil Corp Marathon Petroleum Murphy Oil Corp Nabors Industries National-Oilwell Inc Newfield Exploration* Noble Corp plc Noble Energy Inc Occidental Petroleum Oneok Inc Peabody Energy Corp Phillips 66 Pioneer Natural Res. QEP Resources Inc. Range Resources Corp Rowan Companies plc* Schlumberger Ltd Southwestern Energy* Spectra Energy Corp. Tesoro Corp Transocean Ltd. Valero Energy Corp Williams Cos Inc WPX Energy Inc.* Total Energy Financial (16.03%) ACE Ltd Aflac Inc Allstate Corp/The American Express Co American Int'l Group American Tower Corp Ameriprise Financial AON PLC Apartment Investment REIT Assurant Inc AvalonBay Community REIT Bank of America Corp Bank of NY Mellon BB&T Corp Berkshire Hathaway Class B* BlackRock, Inc. Boston Properties REIT Capital One Finl. CBRE Group Inc* Charles Schwab Corp Chubb Corp Cincinnati Financial $ Citigroup Inc CME Group Inc. Comerica Inc Crown Castle Intl Co* Discover Financial E*Trade Financial Co* Equity Residential REIT Fifth Third Bancorp Franklin Resources General Growth Pptys REIT Genworth Financial* Goldman Sachs Group Hartford Financial HCP Inc REIT Health Care REIT Inc REIT Host Hotels & Resort REIT Hudson City Bancorp Huntington Bancshare IntercontinentalEx. Invesco Ltd. JPMorgan Chase & Co Keycorp Kimco Realty Corp REIT Legg Mason Inc Lincoln National Loews Corp M&T Bank Corp Marsh & McLennan Cos Metlife Inc Morgan Stanley Northern Trust Corp People's United Fin. Plum Creek Timber Co PNC Financial Svs. Principal Financial Progressive Corp/The Prologis Inc. REIT Prudential Financial Public Storage REIT Regions Financial Co Simon Property Group SLM Corp State Street Corp SunTrust Banks Inc T. Rowe Price Group The Macerich Co REIT The Nasdaq OMX Group Torchmark Corp Travelers Cos Inc. Unum Group US Bancorp Ventas Inc Visa Inc. Class A Vornado Realty Trust Wells Fargo & Co (b) Weyerhaeuser Co XL Group PLC Zions Bancorporation Total Financial Industrial (10.68%) 3M Co Agilent Technologies See accompanying notes to financial statements. 12 S&P 500 Index Fund Portfolio of Investments (Unaudited) (Continued) 2/28/2014 Security Description Shares Value (Note 1) Allegion Public Ltd.* $ Ametek Inc Amphenol Corp Class A Ball Corp Bemis Co Boeing Co Caterpillar Inc CH Robinson WW CSX Corp Cummins Inc Danaher Corp Deere & Co Dover Corp Eaton Corp PLC Emerson Electric Co Expeditors Intl. FedEx Corp Flir Systems Inc Flowserve Corp Fluor Corp Garmin Ltd General Dynamics General Electric Co Honeywell Intl. Illinois Tool Works Ingersoll-Rand Co Jabil Circuit Inc Jacobs Engineering* Joy Global Inc Kansas City Southern L-3 Communications Leggett & Platt Inc Lockheed Martin Corp Masco Corp Norfolk Southern Northrop Grumman Owens-Illinois Inc* Pall Corp Parker Hannifin Corp Pentair Ltd. PerkinElmer Inc Precision Castparts Raytheon Co Republic Services Rockwell Automation Rockwell Collins Inc Roper Industries Inc Ryder System Inc Sealed Air Corp Snap-On Inc Stanley Black & Deck Stericycle Inc* TE Connectivity Ltd Textron Inc Thermo Fisher Scient Tyco International Union Pacific Corp United Parcel Svs. United Technologies Vulcan Materials Co Waste Management Inc Waters Corp* Xylem Inc $ Total Industrial Technology (12.26%) Accenture PLC Adobe Systems Inc* Akamai Technologies* Altera Corp Analog Devices Inc Apple Inc. (b) Applied Materials Autodesk Inc* Broadcom Corp CA Inc Cerner Corp* Citrix Systems Inc* Cognizant Technology* Computer Sciences Co Dun & Bradstreet Electronic Arts Inc* EMC Corp Fidelity National First Solar, Inc.* Fiserv Inc* Hewlett-Packard Co Intel Corp Intl Bus Machines Intuit Inc Kla-Tencor Corp Lam Research Corp* Linear Technology Co LSI Corp. Microchip Technology Micron Technology* Microsoft Corp NetApp, Inc. Nvidia Corp Oracle Corp Paychex Inc Pitney Bowes Inc Qualcomm Inc Red Hat Inc* SALESFORCE.COM* Sandisk Corp Seagate Technology Teradata Corp.* Teradyne Inc* Texas Instruments Western Digital Xerox Corp Xilinx Inc Total Technology Utilities (2.84%) AES Corp/The AGL Resources Inc Ameren Corp American Electric Centerpoint Energy CMS Energy Corp Consolidated Edison Dominion Resources DTE Energy Co Duke Energy $ Edison International Entergy Corp Exelon Corp FirstEnergy Corp Integrys Energy NextEra Energy Inc. NiSource Inc Northeast Utilities NRG Energy Inc ONE Gas Inc.* Pepco Holdings Inc PG&E Corp Pinnacle West Cap PPL Corp Public Service Enter SCANA Corp Sempra Energy Southern Co/The TECO Energy Inc Wisconsin Energy Xcel Energy Inc Total Utilities Total Common Stock (Cost $61,256,521) Preferred Stock (0.00%) OSH 1 Liquidating Co Series A; 0% Coupon 20 — Total Preferred Stock (Cost $24) — Short-Term Investments (0.79%) United States Treasury Bills (0.79%) Par Value United States T-Bill 03/20/14, DN $ Total United States Treasury Bills Total Short-Term Investments (Cost $999,968) Total Investments (Cost $62,256,513) (98.55%) Other Net Assets (1.45%) Net Assets (100.00%) $ * Non-income producing security. (a) Futures contracts at Feb 28, 2014: Contracts - $50 times premium / delivery month / commitment S&P 500 E-mini Unrealized Appreciation 30 / MAR 2014 / Long $ (b) A portion of these shares have been pledged in connection with obligations for futures contracts. (Note 6) See accompanying notes to financial statements. 13 S&P MidCap Index Fund Portfolio of Investments (Unaudited) 2/28/2014 Security Description Shares Value (Note 1) Common Stock (98.99%) Basic Materials (4.33%) Albemarle Corp $ Ashland Inc Cabot Corp Carpenter Technology Commercial Metals Co Compass Minerals Int Cytec Industries Inc Domtar Corp Intrepid Potash* Minerals Tech NewMarket Corp Olin Corp Reliance Steel & Alu Royal Gold, Inc. DL RPM International In Sensient Tech. Steel Dynamics Inc Valspar Corp Total Basic Materials Communications (3.94%) Adtran Inc AMC Networks Inc Class A* AOL Inc.* Ciena Corp* Conversant Inc.* Equinix, Inc* Factset Research Sys InterDigital Inc. John Wiley & Sons Lamar Advertising Co* Meredith Corp Neustar Inc. Class A* New York Times Co Plantronics Inc Polycom Inc* Rackspace Hosting* RF Micro Devices Inc* Scholastic Corp Telephone & Data Sys Tibco Software Inc.* Time Warner Telecom Class A* Total Communications Consumer, Cyclical (13.43%) Advance Auto Parts (b) Alaska Air Group Inc American Eagle Ann Inc* Arrow Electronics* Ascena Retail Group* Bally Technologies* Big Lots Inc* Bob Evans Farms Inc Brinker Intl Cabels's Inc* Carter's Inc Cheesecake Factory Chico's FAS Inc Cinemark Holdings $ Copart Inc* CST Brands, Inc. Deckers Outdoor Corp* Dicks Sporting Goods Domino's Pizza, Inc. Dreamworks Animation* Foot Locker Inc Guess? Inc Hanesbrands Inc. Herman Miller Inc HNI Corp HSN Inc. Ingram Micro Inc* International Spdway JC Penney Co Inc Hld* JetBlue Airways Corp* KB Home Life Time Fitness* LKQ Corporation* MDC Holdings Inc Mohawk Industries* MSC Indust'l Direct NVR Inc* Office Depot Inc* Oshkosh Truck Corp Owens & Minor Inc Panera Bread Co* Polaris Industries Regis Corp Scientific Games Cor* Signet Jewelers Ltd Tempur-Pedic Intl* The Wendy's Co Thor Industries Inc Toll Brothers Inc* Tractor Supply Co Under Armour Inc.* Watsco Inc Williams-Sonoma Inc World Fuel Services Total Consumer, Cyclical Consumer, Non-Cyclical (17.83%) Aaron's Inc. Apollo Edu Group Inc* Bio-Rad Laboratories* Brink's Co/The Charles River Lab* Church & Dwight Inc (b) Community Health Sys* Convergys Corp Cooper Cos Inc CoreLogic Inc.* Corporate Executive Covance Inc* Cubist Pharma Inc* Dean Foods Co* Deluxe Corp DeVry Education Grp Endo Pharmaceuticals* (b) Flowers Foods Inc FTI Consulting Inc* $ Gartner Inc* Global Payments Inc Green Mtn Coffee (b) Health Net Inc* Henry Schein Inc* (b) Hill-Rom Holdings Hilshire Brands Co HMS Holdings Corp* Hologic Inc* Idexx Laboratories* Ingredion Inc. Jarden Corp* Lancaster Colony Leidos Holdings Inc. LifePoint Hospitals* Mallinckrodt PLC* Manpower Group Masimo Corporation* Matthews Intl Corp Mednax Inc.* Omnicare Inc Post Holdings Inc.* Rent-A-Center Inc Resmed Inc Rollins Inc RR Donnelley & Sons Salix Pharmaceutical* Science Applications Scotts Co/The SEI Investments Co Service Corp Intl Sotheby's Steris Corp SUPERVALU Inc.* Techne Corp Teleflex Inc Thoratec Corporation* Tootsie Roll Ind. Towers Watson & Co. Class A Tupperware Brands United Natural Foods* United Rentals Inc* United Therapeutics* Universal Corp/Richm Universal Health Svs CL B VCA Antech Inc* WellCare Health Plan* WEX Inc.* Whitewave Foods Co Class A* Total Consumer, Non-Cyclical Energy (5.38%) Alpha Natural Res* Arch Coal Inc Atwood Oceanics Inc* Bill Barrett Corp* CARBO Ceramics Inc Cimarex Energy Co Dresser-Rand Group* Dril-Quip Inc* Energen Corp See accompanying notes to financial statements. 14 S&P MidCap Index Fund Portfolio of Investments (Unaudited) (Continued) 2/28/2014 Security Description Shares Value (Note 1) Gulfport Energy Corp* $ Helix Energy* HollyFrontier Corp (b) Murphy USA Inc.* Oceaneering Intl. Oil States Intl Inc* Patterson-UTI Energy Rosetta Resources* SM Energy Co. Superior Energy Svs Unit Corp* Total Energy Financial (21.56%) Affiliated Mgrs Grp* (b) Alexander & Baldwin Alexandria REIT Alleghany Corp* American Campus REIT American Finl. Group Apollo Investment Arthur J Gallagher Aspen Insurance Hldg Associated Banc-Corp Astoria Financial Co BancorpSouth, Inc. Bank of Hawaii Corp BioMed Realty Trust REIT BRE Properties REIT Brown & Brown Inc Camden Property Trst REIT Cathay Gen Bancorp CBOE Holdings Inc. City National Corp Commerce Bancshares Corporate Office REIT Corrections Corp REIT Cullen/Frost Bankers Duke Realty Corp REIT East West Bancorp Equity One Inc REIT Essex Property Trust REIT EV Corp Everest Re Group Ltd Extra Space Storage REIT Federal REIT Federated Investors Fidelity Natl. Finan Class A First American Finan First Horizon Nation First Niagara Finl FirstMerit Corp Fulton Financial Greenhill & Co. Hancock Holding Co. Hanover Ins Group HCC Insurance Hlds Highwoods Properties REIT Home Properties Inc REIT Hospitality Ppty REIT International Bancsh Janus Capital Group Jones Lang LaSalle $ Kemper Corp. Kilroy Realty Corp REIT Liberty Prop. Trust REIT Mack-Cali Realty REIT Mercury Gen Corp Mid-America Apart. REIT National Retail REIT New York Cmnty Bncrp Old Republic Intl Omega Healthcare REIT Potlatch Corp Primerica Inc. Prosperity Bancshare Protective Life Corp Raymond James Finl. Rayonier Inc REIT Realty Income Corp Regency Centers REIT Reinsurance Grp Amer Senior Housing Ppty REIT Signature Bank* SL Green Realty Corp Stancorp Financial SVB Financial Group* Synovus Financial Co Taubman Centers Inc REIT TCF Financial Corp Trustmark Corp UDR Inc. REIT Valley Natl Bancorp Waddell & Reed Fin. Washington Federal Webster Financial Co Weingarten Realty REIT Westamerica Bancorp WR Berkley Corp Total Financial Industrial (18.60%) Acuity Brands Inc Aecom Technology* AGCO Corp Alliant Techsystems AO Smith Corp AptarGroup Inc Avnet Inc B/E Aerospace Inc* Carlisle Cos Inc Clarcor Inc Clean Harbors Inc* Con-Way Inc. Crane Co Donaldson Co Inc Eagle Materials Inc Energizer Holdings Esterline Tech.* Exelis Inc Fortune Brands Home GATX Corp General Cable Corp Genesee & Wyo. Inc Class A* Gentex Corp $ Graco Inc Granite Construction Greif Inc Harsco Corp Hubbell Inc Huntington Ingalls IDEX Corp Itron Inc* ITT Corp JB Hunt Transport KBR Inc. Kennametal Inc Kirby Corp* Landstar System Inc Lennox International Lincoln Electric Hld Louisiana-Pacific Co* Martin Marietta Mtls Matson Inc. Mettler-Toledo Inter* Mine Safety Appl Co National Instruments Nordson Corp Packaging Corp Amer. Regal-Beloit Corp Rock-Tenn Co Silgan Holdings Inc Sonoco Products Co SPX Corp Tech Data Corp* Terex Corp Tidewater Inc Timken Co Trimble Navigation* (b) Trinity Industries Triumph Group Inc URS Corp UTI Worldwide Inc Valmont Industries Vishay Intertech. Wabtec Corp Waste Connections Werner Enterprises Woodward Inc. Worthington Ind. Zebra Technologies* Total Industrial Technology (9.36%) 3D Systems Corp* ACI Worldwide Inc* Acxiom Corp* Advanced Micro Devic* Advent Software Inc Allscripts Hlthcare* Ansys Inc* Atmel Corp* Broadridge Financial Cadence Design Sys* Commvault Systems* See accompanying notes to financial statements. 15 S&P MidCap Index Fund Portfolio of Investments (Unaudited) (Continued) 2/28/2014 Security Description Shares Value (Note 1) Compuware Corp $ Concur Technologies* Cree Inc* Cypress Semi. Corp Diebold Inc DST Systems Inc Fair Isaac Corp Fairchild Semiconduc* Informatica Corp* Integrated Dev. Tech* International Rectif* Intersil Corp Jack Henry & Assoc. Lexmark Intl ManTech Intl Mentor Graphics Corp Micros Systems Inc* MSCI Inc.* NCR Corp* PTC Inc.* Riverbed Technology* Rovi Corp.* Semtech Corp* Silicon Laboratories* Skyworks Solutions* Solarwinds Inc.* Solera Holdings Inc. SunEdison Inc.* Synopsys Inc* Verifone Systems Inc* Total Technology Utilities (4.56%) Alliant Energy Corp Aqua America Inc Atmos Energy Corp Black Hills Corp Cleco Corp Great Plains Energy Hawaiian Electric Idacorp Inc MDU Resources Group National Fuel Gas Co OGE Energy Corp PNM Resources Inc Questar Corp UGI Corp Vectren Corp Westar Energy Inc WGL Holdings Inc Total Utilities Total Common Stock (Cost $92,338,482) Right/Warrant (0.00%) Community Health Sys CVR* Total Right/Warrant (Cost $1,759) Total Investments (Cost $92,340,241) (98.99%) $ Other Net Assets (1.01%) Net Assets (100.00%) $ * Non-income producing security. (a) Futures contracts at Feb 28, 2014: Contracts - $100 times premium / delivery month / commitment S&P MidCap E-MINI Unrealized Appreciation 12 / MAR 2014 / Long $ (b) A portion of these shares have been pledged in connection with obligations for futures contracts. (Note 6) See accompanying notes to financial statements. 16 S&P SmallCap Index Fund Portfolio of Investments (Unaudited) 2/28/2014 Security Description Shares Value (Note 1) Common Stock (95.57%) Basic Materials (4.28%) AK Steel Holding Cor* $ Amcol International American Vanguard Co Balchem Corp Century Aluminum Co* Clearwater Paper* Deltic Timber Corp Globe Specialty Mtls Hawkins Inc. HB Fuller Co Innophos Holdings Kaiser Aluminum Corp KapStone Paper* Kraton Perf Polymers* Materion Corp. Neenah Paper OM Group Inc PH Glatfelter Co PolyOne Corp (b) Quaker Chemical Corp Schulman A Inc Schweitzer-Mauduit Stepan Company Stillwater Mining Co Dually Listed* Wausau Paper Corp Zep Inc. Total Basic Materials Communications (4.28%) Anixter Internationa ARRIS Group Inc* (b) Atlantic Tele-Nwtk Black Box Corp Blucora Inc.* Blue Nile Inc* CalAmp Corp* Cbeyond Comm Inc* Cincinnati Bell Inc* ComScore Inc.* Comtech Telecom. Dealertrack Tech Inc* Dice Holdings Inc.* EW Scripps Co CL A* FTD Companies Inc.* General Comm. Class A* Harmonic Inc* Harte-Hanks Inc HealthStream Inc* Ixia* Liquidity Services* LogMeIn Inc* Lumos Networks Corp. NetGear Inc* NIC Inc. NTELOS Holdings Corp OpenTable, Inc.* Oplink Communication* PC-Tel Inc Perficient Inc* Procera Networks Inc* $ QuinStreet Inc.* Sizmek Inc.* Stamps.com Inc* United Online Inc USA Mobility Inc VASCO Data Intl Inc* Viasat Inc* XO Group Inc* Total Communications Consumer, Cyclical (16.20%) Allegiant Travel Arctic Cat Inc Barnes & Noble Inc* Big 5 Sporting Goods Biglari Holdings Inc* BJ's Restaurants Inc* Boyd Gaming Corp* Brown Shoe Co Inc Brunswick Corp Buckle Inc/The Buffalo Wild Wings* Callaway Golf Co Casey's Gen. Stores Cash America Intl. Cato Corp/The Childrens Place* Christopher & Banks* Cracker Barrel Crocs Inc.* Daktronics Inc Digital Theater Sys* DineEquity Inc. Dorman Products, Inc* Ethan Allen Interior Ezcorp Inc* First Cash Financial* Francesca's Holdings* Fred's Inc G&K Services Inc Genesco Inc* Group 1 Automotive Haverty Furniture Co Hibbett Sports Inc.* Iconix Brand Group* Interface Inc Interval Leisure Irobot Corp.* Jack in the Box Inc* Jakks Pacific Inc JOS A Bank Clothiers* Kate Spade & Co.* Kirkland's Inc* La-Z-Boy Inc Lithia Motors CL A Lumber Liquidators* M/I Homes, Inc.* Marcus Corp MarineMax Inc* Marriott Vacations* Men's Wearhouse Inc Meritage Homes Corp* Mobile Mini Inc $ Monarch Casino & Res* Multimedia Games Hld* MWI Vet. Supply* Office Depot Inc* Oxford Industries Papa John's Intl. PEP Boys* Perry Ellis Intl Inc* PetMed Express, Inc. Pinnacle Entmt.* Pool Corp Quiksilver Inc* Red Robin Gourmet* Ruby Tuesday Inc* Ruth's Hospitality Ryland Group Inc Scansource Inc* Select Comfort Corp* Skechers U.S.A. Class A* Skywest Inc Sonic Automotive Inc Sonic Corp* Spartan Motors Inc Stage Stores Inc Standard Motor Standard Pacific* Stein Mart Inc Steve Madden Ltd* Superior Industries Texas Roadhouse Inc. The Finish Line Inc Titan International Toro Co (b) Tuesday Morning Corp* Unifirst Corp/MA United Stationers Universal Electronic* Vitamin Shoppe, Inc.* VOXX Int'l Corp* Winnebago Industries* Wolverine World Wide Zale Corp* Zumiez Inc* Total Consumer, Cyclical Consumer, Non-Cyclical (16.23%) Abaxis Inc* Abiomed Inc.* ABM Industries Inc Acorda Therapeutics* Affymetrix Inc* Air Methods Corp* Akorn, Inc.* Align Technology Inc* Alliance One Inter.* Almost Family Inc* Amedisys Inc.* American Public Edu* AMN Healthcare Svs* Amsurg Corp* Andersons Inc/The Annie's Inc* See accompanying notes to financial statements. 17 S&P SmallCap Index Fund Portfolio of Investments (Unaudited) (Continued) 2/28/2014 Security Description Shares Value (Note 1) Arqule Inc* $ B&G Foods Inc. CL A Bio-Reference Labs* Blyth Inc Boston Beer Company* Calavo Growers, Inc. Cal-Maine Foods Inc Cambrex Corp* Cantel Medical Corp Capella Education Co Cardtronics, Inc.* Career Education* CDI Corp Centene Corp* (b) Central Garden & Pet Class A* Chemed Corp Conmed Corp Corinthian Colleges* CorVel Corp* Cross Country Health* CryoLife Inc Cyberonics Inc* Cynosure Inc. Class A* Diamond Foods, Inc.* Emergent Biosolution* Ensign Group Inc. Exlservice Holdings* Forrester Research Gentiva Health Svs.* Greatbatch Inc* Green Dot Corp.* Haemonetics Corp/Mas* Hain Celestial Group* Hanger Inc.* Healthcare Services Healthways Inc.* Heartland Payment Heidrick & Struggles Helen of Troy* Hi-Tech Pharmacal Co* ICU Medical Inc* Impax Laboratories* Insperity Inc. Integra LifeSciences* Inter Parfums, Inc Invacare Corp IPC The Hospitalist* ITT Educational Svs* J&J Snack Foods Corp Kelly Services Inc Kindred Healthcare Korn/Ferry Intl* Landauer Inc LHC Group Inc* Lincoln Educational Live Nation Ent. Inc* Luminex Corporation* Magellan Health Svs.* MAXIMUS Inc (b) Medifast Inc* Meridian Bioscience Merit Medical System* Molina Healthcare* Momenta Pharm.* $ Monro Muffler Brake Monster Worldwide* Natus Medical Inc* Navigant Consulting* Neogen Corp* Nutr/System, Inc NuVasive Inc.* On Assignment Inc* Parexel Intl* Pharmerica Corp* Prestige Brands Hldg* Questcor Pharma. (b) Resources Connection RR Donnelley & Sons Sanderson Farms Inc Seneca Foods Corp.* Snyders-Lance Inc Spartan Stores Inc Spectrum Pharma* Strayer Education* SurModics Inc* Symmetry Medical Inc* TeleTech Holdings* The Medicines Co* TreeHouse Foods Inc* Trueblue, Inc.* Universal Technical Viad Corp WD-40 Co West Pharmaceutical (b) Total Consumer, Non-Cyclical Energy (3.80%) Approach Resources* Basic Energy Service* C&J Energy Services* Carrizo Oil & Gas* Cloud Peak Energy* Comstock Resources Contango Oil & Gas* Exterran Holdings* Flotek Industries* Forest Oil Corp* Geospace Tech. Corp.* Gulf Island Fabricat Hornbeck Offshore* ION Geophysical Corp* Matrix Service Co* Newpark Resources* Northern Oil and Gas* PDC Energy Inc.* Penn Virginia Corp* Petroquest Energy* Pioneer Energy Svs.* SEACOR Holdings Inc* Stone Energy Corp* SunCoke Energy, Inc* Swift Energy Co* Tesco Corp.* Tetra Technologies* Total Energy Financial (19.97%) Acadia Realty Trust REIT $ Agree Realty Corp REIT American Assets Trst REIT Amerisafe Inc Assoc. Estates Rlty REIT Bank Mutual Corp Bank of the Ozarks Banner Corp BBCN Bancorp Inc. BofI Holding Inc* Boston Private Finl. Brookline Bancorp Calamos Asset Mgt Capstead Mortgage REIT Cardinal Financial Cedar Realty Trust REIT City Holding Co Columbia Banking Sys Community Bank Sys Coresite Realty Corp REIT Cousins Properties REIT CVB Financial Corp. DiamondRock Hospital REIT Dime Community Bancs EastGroup Properties REIT eHealth, Inc* Employers Holdings Encore Capital Group* EPR Properties REIT Evercore Partners F.N.B. Corp Financial Engines First BanCorp/PR* First Commonwealth First Financial Banc First Financial Bankshares, Inc. First Midwest Banc. Forestar Group Inc.* Franklin Street Ppty REIT FXCM, Inc. Class A Geo Group Inc/The REIT Getty Realty Corp REIT Glacier Bancorp Inc Government Prop Inc. REIT Hanmi Financial Corp HCI Group Inc Healthcare Rlty Trst REIT HFF Inc. CL A Higher One Holdings* Home Bancshares Inc. Horace Mann Edu. Independent Bank Infinity Prop & Cas Inland Real Estate REIT Interactive Brokers Class A Investment Tech.* Kite Realty Group REIT LaSalle Hotel Pptys REIT (b) Lexington REIT LTC Properties REIT MarketAxess Holdings MB Financial Inc See accompanying notes to financial statements. 18 S&P SmallCap Index Fund Portfolio of Investments (Unaudited) (Continued) 2/28/2014 Security Description Shares Value (Note 1) Meadowbrook Ins. $ Medical Pptys Trust REIT Natl Penn Bancshares Navigators Group Inc* NBT Bancorp Inc. Northwest Bancshares Old National Bancorp Oritani Financial Co Outerwall Inc.* PacWest Bancorp Parkway Properties REIT Pennsylvania REIT Pinnacle Financial Piper Jaffray Cos* Portfolio Recovery* Post Properties Inc. REIT PrivateBancorp Inc ProAssurance Corp Prospect Energy Corp Provident Financial PS Business Parks REIT RLI Corp S&T Bancorp Inc. Sabra Healthcare REIT Safety Insurance Grp Saul Centers, Inc. REIT Selective Insurance Simmons First Natl Class A Sovran Self Storage REIT Sterling Bancorp/DE Stewart Information Stifel Financial* Susquehanna Bancshs SWS Group Inc* Tanger Outlet Center REIT (b) Taylor Capital Group* Texas Capital* Tompkins Financial Tower Group Int'l Trustco Bank Corp NY UMB Financial Corp Umpqua Holdings Corp United Bankshares United Community* United Fire Group Univ Health Realty REIT Urstadt Biddle Pptys Class A REIT ViewPoint Financial Virtus Investment* Wageworks Inc* Wilshire Bancorp Inc Wintrust Financial World Acceptance* Total Financial Industrial (17.89%) Aaon Inc AAR Corp Actuant Corp Advanced Energy Ind.* Aegion Corp* Aerovironment Inc.* Albany International $ AM Castle & Co* American Science&Eng Analogic Corp AO Smith Corp Apogee Enterprises Applied Industrial Arkansas Best Corp Astec Industries Inc Atlas Air Worldwide* AZZ Incorporated Badger Meter Inc Barnes Group Inc Bel Fuse Inc Belden Inc. (b) Benchmark Electronic* Brady Corp Class A Briggs & Stratton Co Bristow Group Inc. Calgon Carbon Corp* Checkpoint Systems* CIRCOR International Cognex Corp* (b) Coherent Inc* Comfort Systems USA CTS Corp Cubic Corp Curtiss-Wright Corp Darling Intl.* Drew Industries Inc DXP Enterprises Inc.* Dycom Industries Inc* Electro Scientific EMCOR Group Inc Encore Wire EnerSys (b) Engility Holdings* EnPro Industries Inc* ERA Group Inc.* ESCO Technologies Exponent Inc Faro Technologies* Federal Signal Corp* FEI Co (b) Forward Air Corp Franklin Electric Co GenCorp Inc* Gibraltar Industries* Griffon Corp Haynes International Headwaters Inc* Heartland Express Hillenbrand Inc HUB Group Inc* II-VI Inc* Intervac Inc* John Bean Tech. Kaman Corp Knight Trans. Koppers Holdings Lindsay Corp. Littelfuse Inc LSB Industries, Inc.* Lydall Inc* $ Measurement Specialt* Methode Electronics Moog Inc* Movado Group Inc Mueller Industries Myers Industries Inc National Presto Ind. Newport Corp* Old Dominion Freight* Olympic Steel Inc Orbital Sciences* Orion Marine Group* OSI Systems Inc* Park Electrochemical Plexus Corp* Powell Industries Quanex Building Rofin-Sinar Tech.* Rogers Corp* RTI Intl Metals* Saia Inc.* Simpson Mfg. Standex Intl. Sturm Ruger & Co Inc Teledyne Tech.* (b) Tennant Company Tetra Tech Inc* Texas Industries* Tredegar Corp TTM Technologies Inc* Universal Forest Vicor Corp* Watts Water Tech. Total Industrial Technology (9.63%) Agilysys Inc* ATMI Inc* Avid Technology Inc* Blackbaud Inc. Bottomline Tech Inc* Brooks Automation Cabot Microelec.* CACI Intl Inc Class A* Ceva Inc* Ciber Inc* Cirrus Logic, Inc.* Cohu Inc Computer Programs CSG Systems Intl. Digi International* Digital River Inc* Diodes Inc* DSP Group Inc* Ebix Inc. Elec. For Imaging* Entropic Comm. Inc.* EPIQ Systems Inc Exar Corp* GT Adv Tech Inc* Hittite Microwave iGATE Corporation* See accompanying notes to financial statements. 19 S&P SmallCap Index Fund Portfolio of Investments (Unaudited) (Continued) 2/28/2014 Security Description Shares Value (Note 1) Insight Enterprises* $ Interactive Intell.* j2 Global Inc. Kopin Corp* Kulicke & Soffa Ind.* LivePerson Inc.* Manhattan Associates* Medidata Solutions* (b) Mercury Systems Inc.* Micrel Inc Microsemi Corp* MicroStrategy Inc.* MKS Instruments Inc Monolithic Power Sys* Monotype Imaging MTS Systems Corp Nanometrics Inc* NetScout Systems Inc* Omnicell, Inc.* Pericom Semi.* Power Integrations Progress Software Co* QLogic Corp* Quality Systems Inc Rubicon Technology* Rudolph Technologies* Sigma Designs Inc* Super Micro Computer* Supertex Inc* Sykes Enterprises* Synaptics Inc* Synchronoss Tech* Synnex Corp* Take-Two Interactive* Tangoe Inc* Tessera Technologies Triquint Semi.* Tyler Technologies* Ultratech Inc* Veeco Instruments* Virtusa Corporation* Total Technology Utilities (3.29%) Allete Inc American States Wtr Avista Corp El Paso Electric Co Laclede Grp Inc/The New Jersey Resources Northwest Nat. Gas NorthWestern Corp. Piedmont Natural Gas South Jersey Ind Southwest Gas Corp UIL Holdings Corp UNS Energy Corp. Total Utilities Total Common Stock (Cost $33,611,115) Security Description Par Value Value (Note 1) Short-Term Investments (0.74%) United States Treasury Bills (0.74%) United States T-Bill 03/20/14, DN $ $ Total United States Treasury Bills Total Short-Term Investments (Cost $399,987) Total Investments (Cost $34,011,102) (96.31%) Other Net Assets (3.69%) Net Assets (100.00%) $ * Non-income producing security. (a) Futures contracts at Feb 28, 2014: Contracts - $100 times premium / delivery month / commitment Russell 2000 MINI Unrealized Appreciation 20 / MAR 2014 / Long $ (b) A portion of these shares have been pledged in connection with obligations for futures contracts. (Note 6) See accompanying notes to financial statements. 20 Shelton Core Value Fund Portfolio of Investments (Unaudited) 2/28/2014 Security Description Shares Value (Note 1) Common Stock (98.70%) Basic Materials (4.07%) Chemicals (4.07%) EI Du Pont de Nemour $ PPG Industries Inc Praxair Inc Sensient Tech. Total Basic Materials Communications (5.62%) Media (2.11%) Walt Disney Co Telecommunications (3.51%) AT&T Inc Rogers Comm Inc. DL USD$ Class B Verizon Comm. Total Communications Consumer, Cyclical (6.81%) Auto Manufacturers (1.26%) Ford Motor Co Retail (5.55%) Home Depot Inc McDonald's Corp Ross Stores Inc Target Corp Total Consumer, Cyclical Consumer, Non-Cyclical (22.93%) Agriculture (1.93%) Altria Group Inc Reynolds American Beverages (1.39%) PepsiCo Inc Biotechnology (3.09%) Celgene Corp.* Gilead Sciences Inc* Commercial Services (0.57%) Moody's Corp Cosmetics / Personal Care (2.60%) Colgate-Palmolive Co Procter & Gamble Co Food (0.62%) ConAgra Foods Inc Healthcare - Products (3.75%) Baxter International $ Johnson & Johnson Healthcare - Services (3.55%) Aetna Inc Healthsouth Corp. WellPoint Inc (New) Household Products / Wares (0.96%) Kimberly-Clark Corp Pharmaceuticals (4.47%) Abbott Laboratories AbbVie Inc. AmerisourceBergen Co Merck & Co Inc Total Consumer, Non-Cyclical Energy (12.99%) Oil & Gas (10.51%) Anadarko Petroleum Apache Corp BP PLC ADR Chevron Corp ConocoPhillips Devon Energy Corp Exxon Mobil Corp Royal Dutch Shell Oil & Gas Services (2.13%) Baker Hughes Inc Schlumberger Ltd Pipelines (0.35%) Spectra Energy Corp. Total Energy Financial (16.10%) Banks (10.32%) Bank of America Corp Bank of NY Mellon Goldman Sachs Group JPMorgan Chase & Co State Street Corp US Bancorp Wells Fargo & Co Diversified Financial Services (3.03%) BlackRock, Inc. IntercontinentalEx. Morgan Stanley Insurance (2.75%) Arthur J Gallagher $ Aspen Insurance Hldg Fidelity Natl. Finan Class A Marsh & McLennan Cos Principal Financial Stancorp Financial Total Financial Industrial (10.77%) Aerospace/Defense (3.80%) Boeing Co Northrop Grumman Rockwell Collins Inc United Technologies Electronics (0.29%) Agilent Technologies Machinery - Construction & Mining (1.42%) Caterpillar Inc Miscellaneous Manufacturing (3.18%) 3M Co Danaher Corp Transportation (2.08)% FedEx Corp Seaspan Corp. Union Pacific Corp United Parcel Svs. Total Industrial Technology (13.38%) Computers (5.18%) Apple Inc. EMC Corp Hewlett-Packard Co Intl Bus Machines Semiconductors (4.63%) Analog Devices Inc Intel Corp Kla-Tencor Corp Linear Technology Co Qualcomm Inc Taiwan Semi Mfg Co ADR Texas Instruments See accompanying notes to financial statements. 21 Shelton Core Value Fund Portfolio of Investments (Unaudited) (Continued) 2/28/2014 Security Description Shares Value (Note 1) Software (3.57%) Microsoft Corp $ Oracle Corp Paychex Inc Total Technology Utilities (6.03%) Electric (5.15%) Ameren Corp Consolidated Edison DTE Energy Co Duke Energy Entergy Corp Exelon Corp FirstEnergy Corp NextEra Energy Inc. PG&E Corp Pinnacle West Cap Southern Co/The Gas (0.88%) NiSource Inc Sempra Energy Total Utilities Total Common Stock (Cost $109,581,695) Total Investments (Cost $109,581,695) (98.70%) Other Net Assets (1.30%) Net Assets (100.00%) $ * Non-income producing security. See accompanying notes to financial statements. 22 European Growth & Income Fund Portfolio of Investments (Unaudited) 2/28/2014 Security Description Shares Value (Note 1) Common Stock (99.24%) Basic Materials (7.49%) Chemicals (2.69%) BASF SE $ Iron / Steel (0.03%) APERAM Registry Shares* Mining (4.77%) Anglo American plc ADR BHP Billiton LTD ADR Rio Tinto PLC ADR Total Basic Materials Communications (6.28%) Telecommunications (6.28%) Deutsche Telekom AG ADR Nokia ADR* Orange ADR Telefonaktiebolaget LM Ericsson ADR Telefonica SA Total Communications Consumer, Cyclical (4.71%) Apparel (2.32%) LVMH Moet Hennessy ADR Auto Manufacturers (2.39%) Daimler AG Total Consumer, Cyclical Consumer, Non-Cyclical (34.37%) Agriculture (3.01%) Brit American Tob. ADR Beverages (5.64%) Anheuser-Busch InBev ADR Diageo PLC ADR Food (8.06%) Nestle SA ADR Unilever NV Pharmaceuticals (17.66%) Bayer AG ADR Novartis AG ADR Roche Holding AG ADR Sanofi Aventis ADR Total Consumer, Non-Cyclical Energy (11.95%) Oil & Gas (11.95%) BP PLC ADR $ ENI SpA ADR Royal Dutch Shell Total SA ADR Total Energy Financial (25.77%) Banks (17.42%) Banco Bilbao Vizcaya Banco Santander ADR Barclays PLC ADR BNP Paribas ADR Deutsche Bank AG HSBC Holdings PLC Intesa Sanpaolo ADR Societe Generale ADR UBS AG Diversified Financial Services (0.88%) Credit Suisse Group Insurance (7.47%) Allianz AG ADR AXA ADR ING Groep NV ADR* Total Financial Industrial (5.14%) Building Materials (0.80%) CRH PLC ADR Electronics (0.98%) Koninklijke Philips ADR Miscellaneous Manufacturing (3.36%) Siemens AG Total Industrial Technology (1.99%) Software (1.99%) SAP AG ADR Total Technology Utilities (1.54%) Electric (1.54%) E.ON AG GDF Suez ADR Total Utilities Total Common Stock (Cost $12,507,626) Total Investments (Cost $12,507,626) (99.24%) $ Other Net Assets (0.76%) Net Assets (100.00%) $ * Non-income producing security. See accompanying notes to financial statements. 23 Nasdaq-100 Index Fund Portfolio of Investments (Unaudited) 2/28/2014 Security Description Shares Value (Note 1) Common Stock (96.27%) Basic Materials (0.26%) Chemicals (0.26%) Sigma-Aldrich Corp $ Total Basic Materials Communications (34.06%) Internet (21.86%) Amazon.Com Inc* Baidu Inc. ADR* Charter Comm. Inc.* eBay Inc* Equinix, Inc* Expedia Inc F5 Networks Inc* Facebook Inc* Google Inc* Liberty Interactive Class A* NetFlix Inc* Priceline.com Inc* Symantec Corp TripAdvisor Inc.* Yahoo! Inc* Media (7.82%) Comcast Corp DIRECTV* Discovery Comm. Series A* DISH Network Corp.* Liberty Global Plc* Liberty Media Corp.* Sirius XM Holdings* Twenty-First Century Class A Viacom Inc (New) Telecommunications (4.38%) Cisco Systems Inc SBA Communications Class A* Verizon Comm. VimpelCom Ltd. ADR Vodafone Group PLC ADR Total Communications Consumer, Cyclical (7.35%) Auto Manufacturers (1.43%) Paccar Inc Tesla Motors, Inc.* Distribution / Wholesale (0.31%) Fastenal Co Lodging (1.02%) Marriott Intl Class A Wynn Resorts Ltd Retail (4.31%) Bed Bath & Beyond* $ Costco Wholesale Dollar Tree Inc.* O'Reilly Automotive* Ross Stores Inc Staples Inc Starbucks Corp Tractor Supply Co Toys / Games / Hobbies (0.28%) Mattel Inc Total Consumer, Cyclical Consumer, Non-Cyclical (19.11%) Beverages (0.67%) Green Mtn Coffee Monster Beverage Co* Biotechnology (11.61%) Alexion Pharma Inc.* Amgen Inc Biogen Idec Inc* Celgene Corp.* Gilead Sciences Inc* Illumina Inc* Regeneron Pharma.* Vertex Pharma.* Commercial Services (1.20%) Automatic Data Verisk Analytics Inc Class A* Food (2.84%) Kraft Foods Group Mondelez Int'l Inc. Whole Foods Market Healthcare - Products (0.59%) Henry Schein Inc* Intuitive Surgical* Pharmaceuticals (2.20%) Catamaran Corp. USD$ DL* Express Scripts Hldg* Mylan Inc* Total Consumer, Non-Cyclical Industrial (0.77%) Electronics (0.22%) Garmin Ltd Environmental Control (0.21%) Stericycle Inc* $ Transportation (0.34%) CH Robinson WW Expeditors Intl. Total Industrial Technology (34.72%) Computers (12.31%) Apple Inc. (b) Cognizant Technology* NetApp, Inc. Sandisk Corp Seagate Technology Western Digital Semiconductors (11.60%) Altera Corp Analog Devices Inc Applied Materials Avago Technologies Broadcom Corp Intel Corp Kla-Tencor Corp Linear Technology Co Maxim Integrated Pro Micron Technology* Nvidia Corp NXP Semiconductors* Qualcomm Inc Texas Instruments Xilinx Inc Software (10.81%) Activision Blizzard Adobe Systems Inc* Akamai Technologies* Autodesk Inc* CA Inc Cerner Corp* Check Point Software* Citrix Systems Inc* Fiserv Inc* Intuit Inc Microsoft Corp (b) Paychex Inc Total Technology Total Common Stock (Cost $56,027,032) See accompanying notes to financial statements. 24 Nasdaq-100 Index Fund Portfolio of Investments (Unaudited) (Continued) 2/28/2014 Security Description Par Value Value (Note 1) Short-Term Investments (0.56%) United States Treasury Bills (0.56%) United States T-Bill 03/20/14, DN $ $ Total United States Treasury Bills Total Short-Term Investments (Cost $499,984) Total Investments (Cost $56,527,016) (96.83%) Other Net Assets (3.17%) Net Assets (100.00%) $ * Non-income producing security. (a) Futures contracts at Feb 28, 2014: Contracts - $20 times premium / delivery month / commitment Nasdaq 100 E-MINI Unrealized Appreciation 44 / MAR 2014 / Long $ (b) A portion of these shares have been pledged in connection with obligations for futures contracts. (Note 6) See accompanying notes to financial statements. 25 Shelton Green Alpha Fund Portfolio of Investments (Unaudited) 2/28/2014 Security Description Shares Value (Note 1) Common Stock (95.91%) Basic Materials (0.80%) Iron/Steel (0.80%) Schnitzer Steel Indu $ Total Basic Materials Communications (6.24%) Internet (3.40%) Google Inc* Telecommunications (2.84%) DigitalGlobe Inc.* Sierra Wireless, Inc DL* Total Communications Consumer, Cyclical (11.73%) Auto Manufacturers (5.05%) Kandi Technologies* Tesla Motors, Inc.* Auto Parts & Equipment (2.57%) Johnson Controls Inc Home Furnishings (1.51%) Sharp Corporation ADR* Office Furnishings (2.60%) Herman Miller Inc Interface Inc Total Consumer, Cyclical Consumer, Non-Cyclical (7.30%) Food (7.30%) Hain Celestial Group* SunOpta Inc.* United Natural Foods* Total Consumer, Non-Cyclical Energy (8.84%) Energy-Alternate Sources (8.84%) JinkoSolar Hldg Co ADR* Pattern Energy Group Real Goods Solar* Solarcity Corp* Vestas Wind System ADR* Total Energy Industrial (26.81%) Building Materials (1.50%) LSI Industries Inc TREX Company Inc* Electrical Components & Equipment (9.86%) Advanced Energy Ind.* $ Canadian Solar $USD DL* Sunpower Corp* Universal Display* Electronics (8.30%) Agilent Technologies Badger Meter Inc Itron Inc* Kyocera Corp ADR Waters Corp* Engineering & Construction (1.81%) ABB Ltd. ADR Environmental Control (0.88%) Darling Intl.* Machinery-Diversified (2.02%) Lindsay Corp. Xylem Inc Miscellaneous Manufacturing (2.44%) Pentair Ltd. Total Industrial Technology (24.93%) Computers (1.84%) Intl Bus Machines Maxwell Technologies* Semiconductors (20.17%) Aixtron AG ADR* Applied Materials Atmel Corp* Brooks Automation Cree Inc* Exar Corp* First Solar, Inc.* IXYS Corp Power Integrations Qualcomm Inc SunEdison Inc.* Veeco Instruments* Software (2.92%) Ansys Inc* Autodesk Inc* Digi International* Total Technology Utilities (9.26%) Electric (0.66%) Ameresco Inc.* $ Water (8.60%) American Water Works California Water Consolidated WaterCo Veolia Environment ADR Total Utilities Total Common Stock (Cost $10,521,719) Total Investments (Cost $10,521,719) (95.91%) Other Net Assets (4.09%) Net Assets (100.00%) $ * Non-income producing security. See accompanying notes to financial statements. 26 Statements of Assets & Liabilities February 28, 2014 (Unaudited) California Tax-Free Income Fund U.S. Government Securities Fund Short-Term U.S. Government Bond Fund The United States Treasury Trust Assets Investments in securities Cost of Investments $ Market value of investments (Note 1) Cash Interest receivable — Receivable for fund shares sold Receivable from investment advisor — — Total assets $ Liabilities Payable for fund shares repurchased Payable to investment advisor — — Distributions payable — — Accrued 12b-1 fees — 49 Accrued shareholder service fees — 77 Accrued administration fees Accrued expenses Total liabilities $ Net assets $ Net assets at February 28, 2014 consist of Paid-in capital Undistributed net investment income ) — Accumulated net realized gains (losses) Unrealized appreciation (depreciation) of investments — Total net assets $ Net assets Direct Shares $ K Shares $
